 Case 2:20-cv-05925-AFM Document 16 Filed 04/07/21 Page 1 of 1 Page ID #:1372

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-05925-AFM                                                 Date: April 7, 2021
Title      Eric Kendall Howard v. Andrew M Saul



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge
                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                       N/A                                                  N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

         Pursuant to the Order Re: Procedures in Social Security Appeal (ECF No. 7), Plaintiff’s
Memorandum in Support of Complaint was due on March 25, 2021. The docket sheet shows that, as
late as the date of this Order, plaintiff has not filed the Memorandum in Support of Plaintiff’s
Complaint. Plaintiff has failed to comply with the Court’s Order.

        Accordingly, IT IS ORDERED that within 20 days of the filing date of this Order, plaintiff
shall show cause in writing why this action should not be dismissed. The filing of Plaintiff’s
Memorandum in Support of Complaint within 20 days shall discharge the order to show cause and
all other deadlines required by the Case Management Order will be extended accordingly.

        IT IS SO ORDERED.




                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
